


110 HR 5318 IH: To provide for the liquidation or reliquidation of

U.S. House of Representatives
2008-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		V
		110th CONGRESS
		2d Session
		H. R. 5318
		IN THE HOUSE OF REPRESENTATIVES
		
			February 7, 2008
			Mr. Inglis of South
			 Carolina introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To provide for the liquidation or reliquidation of
		  entries of certain manufacturing equipment.
	
	
		1.Certain manufacturing
			 equipment entered on or after May 11, 1997, and before October 21,
			 1998
			(a)In
			 generalNotwithstanding sections 514 and 520 of the Tariff Act of
			 1930 (19 U.S.C. 1514 and 1520) or any other provision of law, not later than 90
			 days after the receipt of the request described in subsection (b), any
			 article—
				(1)that was entered,
			 or withdrawn from warehouse for consumption—
					(A)on or after May
			 11, 1997; and
					(B)before October 21,
			 1998; and
					(2)with respect to
			 which heading 9902.84.79 (as in effect on December 31, 2001), 9902.84.85, or
			 9902.84.91 of the Harmonized Tariff Schedule of the United States would have
			 applied if such article had been entered, or withdrawn from warehouse for
			 consumption, on December 31, 2001,
				shall be
			 liquidated or reliquidated as if heading 9902.84.79 (as in effect on December
			 31, 2001), 9902.84.85, or 9902.84.91, whichever is applicable, applied to such
			 entry or withdrawal, and the Secretary of the Treasury shall refund any excess
			 duty paid with respect to such entry.(b)RequestsLiquidation or reliquidation may be made
			 under subsection (a) with respect to any entry only if a request therefor is
			 filed with the Bureau of Customs and Border Protection of the Department of
			 Homeland Security, not later than 180 days after the date of enactment of this
			 Act, that contains sufficient information to enable the Bureau of Customs and
			 Border Protection—
				(1)to locate the
			 entry; or
				(2)to reconstruct the
			 entry if it cannot be located.
				
